Citation Nr: 1706567	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  16-35 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss.

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected tinnitus.

3.  Entitlement to service connection for a kidney disability.

4.  Entitlement to service connection for a headache disability, to include as secondary to tinnitus.

5.  Entitlement to service connection for obstructive sleep apnea.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected bilateral hearing loss and tinnitus.

7.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Esq.


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1972 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2013 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  The record reflects that the Veteran and his attorney representative have asserted that the Veteran's service-connected hearing loss and tinnitus disabilities have resulted in functional difficulties with understanding speech, headaches, and psychological difficulties which limit his ability to maintain gainful employment.  The issue of entitlement to a TDIU has therefore been raised in connection with the Veteran's claims for higher initial disability ratings for service-connected bilateral hearing loss and tinnitus here on appeal, and it has been added to the above list of issues before the Board.

The issues of entitlement to an initial compensable disability rating for service-connected bilateral hearing loss and an initial disability rating in excess of 10 percent for service-connected tinnitus, and entitlement to service connection for a headache disability, an acquired psychiatric disorder, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current kidney disability has not been shown to be etiologically related to active military service.


CONCLUSION OF LAW

The criteria for service connection for a kidney disorder have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the claim adjudicated herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The RO mailed the Veteran a letter in May 2014 notifying him of the information and evidence needed to substantiate a claim for service connection on both direct and secondary bases, and informed the Veteran of the efforts VA would take, and his responsibilities with respect to obtaining the needed evidence.  Such notice was provided before the initial unfavorable decision.  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the information provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and VA's duty to notify has been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores, 580 F.3d 1270.  

Regarding the duty to assist, VA is required to make reasonable efforts to help a claimant obtain the evidence necessary to substantiate a claim, including obtaining relevant records, whether or not such records are in Federal custody, and providing a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The duty to assist is found to have been satisfied with respect to this claim.  Service treatment and personnel records, VA treatment records and private medical evaluations, medical treatise evidence, and lay statements from the Veteran and his representative have been associated with the claims file.  The Veteran was provided with the option to present testimony before the Board, but did not avail himself of that opportunity.

The Board acknowledges that the Veteran has not been afforded a VA examination with respect to his claim for service connection for a kidney disability.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410   (2006); McLendon, 20 Vet. App. at 83.  A veteran's credible reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83. 

The duty to provide an examination is not limitless, however.  See Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination, since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  The McLendon threshold elements above must be satisfied before VA is obligated to provide an examination or opinion.

The Veteran submitted a claim for compensation benefits for a kidney condition and after the claim was denied, submitted a Notice of Disagreement again asserting entitlement to service connection for a kidney condition.  The Veteran's VA treatment records indicate that he had a history of renal tumor status post left nephrectomy in 2004, which was benign, but the Veteran has not set forth any assertion or evidence that might indicate a relationship between any residuals of the kidney condition and his military service 30 years prior.  The Board recognizes that the Veteran may truly believe that such a causative relationship exists, but at present, there is no evidence of an in-service injury, event, or illness to which a present kidney disorder might be linked.  As such, his conclusory generalized statements are found to lack probative value and are insufficient to meet even the low burden triggering VA's duty to assist in providing an examination and medical opinion.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this appeal, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

II.  Service Connection Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439   (1995) (en banc).  When aggravation of a non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Considering the evidence of record under the laws and regulations cited above, the Board finds that a preponderance of the evidence weighs against the Veteran's claim of entitlement service connection for a kidney disability. 

The evidence of record indicates that that the Veteran at one point in 2004 had a benign renal tumor/kidney neoplasms and underwent surgical removal of one of his kidneys.  He thus has a current kidney disability (including residuals therefrom) for VA service-connection purposes.

The Veteran has not asserted, and the evidence of record does not otherwise demonstrate, that the Veteran's kidney disorder either arose during service, or that the Veteran incurred some injury or disease during service that might relate to his present disability.  The Veteran's service treatment records have been reviewed and show neither complaint nor treatment for a kidney disorder.  A separation examination from June 1975 did not document any abnormalities, and the Veteran was noted to be in excellent general health.  As the Veteran failed to provide VA with any evidence or specific contentions concerning an in-service injury, disease, or event beyond the fact that he had active military service, there is no supportive evidence of record on this question, and this criterion has not been met.

As the weight of the evidence is against a finding that the Veteran's current kidney disorder arose during service or that he experienced an in-service injury or event to which his kidney disorder might be etiologically related, service connection for a kidney disability must be denied.  See 38 C.F.R. § 3.303.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable, as there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   


ORDER

Service connection for a kidney disability is denied.


REMAND

With regard to his claims for higher initial disability ratings for service-connected bilateral hearing loss and tinnitus, the Veteran was last provided with a VA audiological examination in October 2013.  At that time, the Veteran reported that these disabilities caused him to have trouble hearing speech and the tinnitus was annoying and intermittent with an approximately two hours duration.  The Veteran submitted an August 2015 private Decision Based Questionnaire (DBQ) report from a Dr. Skaggs pertaining to his tension headaches.  Under the "remarks" section, the physician noted that the Veteran told him that he constantly had to strain to hear someone, and noted that when his tinnitus flares up it triggers the onset of a headache.  In another private mental health DBQ, the psychologist wrote that the Veteran reported that the ringing is constant, irritating, and distracting, and that his hearing aids make it more difficult to interpret conversations.

The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the circumstances in this case, on remand, additional examination is found warranted to address the current severity and functional effects of the Veteran's bilateral hearing loss and tinnitus disabilities.

The Veteran contends that he suffers from an acquired psychiatric disorder manifesting in such symptoms as depression and irritability as a result of his hearing loss and tinnitus disabilities and their resulting impact on his ability to obtain and maintain gainful employment.  He further asserts that he suffers from headaches that are triggered and aggravated by flare-ups of his tinnitus, and obstructive sleep apnea which he asserts is worsened by his psychiatric disorder.  The Veteran's claims of entitlement to service connection for an acquired psychiatric disorder, a headache disability, and obstructive sleep apnea, as well as his claim of entitlement to a TDIU, are all found to be inextricably intertwined with his claims seeking higher initial disability ratings for service-connected bilateral hearing loss and tinnitus, and must also be remanded for consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

While the Board notes that the Veteran has submitted private medical reports and medical treatise evidence indicative of a possible relationship between his headaches and tinnitus, as well as his depression and diminished hearing acuity, there is no evidence that the Veteran has ever complained to his medical treatment providers regarding psychiatric symptoms or regular headaches.  However, the evidence of record is found to meet the low threshold triggering VA's duty to provide a VA examination and medical opinion; as such have not yet been provided, these examinations should be scheduled on remand.  

As noted above, a claim for a TDIU is found to have been raised in connection with the Veteran's claims seeking higher initial disability ratings for service-connected bilateral hearing loss and tinnitus.  The Veteran has not yet been provided with appropriate notice of the criteria for an award of a TDIU, and such must be sent to him on remand.  

As the Board is remanding these appeals for further development, the AOJ should take action to ensure that any outstanding VA treatment records are obtained and associated with the claims file.

Accordingly, the claims are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all of the Veteran's outstanding VA treatment records from July 2016 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Send the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and an appropriate VCAA notification letter.  Conduct any development needed to adjudicate the issue of entitlement to a TDIU.

3.  Thereafter, schedule the Veteran for a VA audiological examination with an appropriate VA audiologist to ascertain the current severity and manifestations of his service-connected bilateral hearing loss and tinnitus.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.

The examiner should also obtain a detailed description from the Veteran and discuss the functional effects of the Veteran's hearing loss and tinnitus disabilities on his occupational functioning and daily activities, with as much specificity as possible.  

The examiner must include in the examination report the rationale for any opinion expressed.  

4.  Either in conjunction with or after completing the development requested in Part 2, schedule the Veteran for an examination with an appropriate medical professional to address the nature and etiology of any headache disability present during the appeal period.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review, and should specifically note on the VA examination report whether such were reviewed in connection with this examination.  

The examiner should then provide opinions as to the following:

a.  Provide a diagnosis for any disability resulting in headaches present at any point during the appeal period (January 2014 to present).  To the extent possible, the examiner should indicate the nature of the Veteran's headaches (e.g. tension headaches, migraine headaches, manifestations of his non-service connected allergic rhinitis, etc...).

b.  For any diagnosis identified above, state whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused by the Veteran's service-connected tinnitus.

c.  For any diagnosis identified above, state whether it is at least as likely as not (50 percent or greater probability) that the disorder has been aggravated (permanently worsened beyond the normal progression of the disorder) by the Veteran's tinnitus.

If it is determined that a disorder manifesting in headaches has been aggravated by one or more of his service-connected disabilities, the examiner should define the approximate degree of disability, or baseline, before the onset of aggravation, to the extent possible. 

In responding to these questions, the examiner's attention is directed to the Veteran's statements and physician's findings in a private August 2015 Decision Based Questionnaire pertaining to tension headaches. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must include in the medical report the rationale for any opinion expressed.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Either in conjunction with or after completing the development requested in Part 2, schedule the Veteran for an examination with an appropriate medical professional to address the nature and etiology of any current acquired psychiatric disorder.  The examiner must be given full access to the Veteran's complete VA claims file and the Veteran's electronic records for review, and should specifically note on the VA examination report whether such were reviewed in connection with this examination.  

The examiner should then provide opinions as to the following:

a.  Provide a diagnosis for any acquired psychiatric disorder present at any point during the relevant appeal period (January 2014 to present).  

b.  For any diagnosis identified above, state whether it is at least as likely as not (50 percent or greater probability) that the disorder was caused by the Veteran's service-connected bilateral hearing loss and/or tinnitus.

c.  For any diagnosis identified above, state whether it is at least as likely as not (50 percent or greater probability) that the disorder has been aggravated (permanently worsened beyond the normal progression of the disorder) by the Veteran's service-connected bilateral hearing loss and/or tinnitus.

If it is determined that an acquired psychiatric disorder has been aggravated by the hearing loss and/or tinnitus disabilities, the examiner should define the approximate level of mental health disability, or baseline, before the onset of aggravation, to the extent possible. 

d.  If and only if the Veteran is found to have an acquired psychiatric disorder that has been caused or aggravated by his service-connected bilateral hearing loss and/or tinnitus, the examiner should provide an opinion as to whether the acquired psychiatric disorder has aggravated (permanently worsened beyond the normal progression of the disorder) the Veteran's diagnosed obstructive sleep apnea.

The examiner is advised that the Veteran has asserted that his psychiatric disorder causes him to experience claustrophobia when trying to wear his CPAP mask, and therefore aggravates the impact of his OSA.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The examiner must include in the medical report the rationale for any opinion expressed.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Thereafter, review the requested medical opinions to ensure responsiveness to, and compliance with, the directives of this remand; implement corrective procedures as needed.  

6.  Thereafter, complete any further development deemed necessary in light of the expanded record then readjudicate the Veteran's claims of entitlement to higher initial disability ratings for service-connected bilateral hearing loss and tinnitus, entitlement to service connection for a headache disability, an acquired psychiatric disorder, and obstructive sleep apnea, and entitlement to a TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.





	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


